DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 23 April 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-9 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, The claim(s) recite(s) a method for detecting a road condition based on an evaluation of two environmental related values.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. This mental process could be implemented 
This judicial exception is not integrated into a practical application because there are no additional elements in the claim beyond the abstract idea that integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. In the present case, there are no additional limitations currently provided that integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element, or combination of additional elements that adds an inventive concept to the claim.  For this reason, there is no inventive concept in the claim, and thus it is ineligible.
Regarding claims 2-7, these claims are dependent upon independent claim 1 and the additional limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a sensor(s) (as provided in claims 5 & 6). That is, other than reciting a “sensor” nothing in the claims preclude the step(s) from practically being performed in the mind. For example, but for the recitation of a “sensor” language, the claims encompass a person performing mental observations and/or calculations in determining the road condition. The mere nominal recitation of a device does not take the claim 
This judicial exception is not integrated into a practical application because even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such the claim is not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element, or combination of additional elements that adds an inventive concept to the claim(s). For these reasons, there is no inventive concept in the claim(s), and thus they are ineligible.
Regarding claim 8, The claim(s) recite(s) a device configured to detect a road condition based on an evaluation of two environmental related values.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of “a device”.  That is, other than reciting “a device” nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the recitation of “a device” language, the claim encompasses a person performing visual observation of a road at two separate locations proximate to the vehicle to determine the road condition. The mere nominal recitation of a device does not take the claim limitations out of the mental process grouping.  Thus, this step recites a mental process.
This judicial exception is not integrated into a practical application because there are no additional elements in the claim beyond the abstract idea that integrate the exception into a practical application in a manner that imposes a meaningful limit on the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element, or combination of additional elements that adds an inventive concept to the claim.  For this reason, there is no inventive concept in the claim, and thus it is ineligible.
Regarding claim 9, The claim(s) recite(s) computer program product when implemented by a computer, detects a road condition based on an evaluation of two environmental related values.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of “a computer”.  That is, other than reciting “a computer” nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the recitation of “a computer” language, the claim encompasses a person performing visual observation of a road at two separate locations proximate to the vehicle to determine the road condition. The mere nominal recitation of a computer does not take the claim limitations out of the mental process grouping.  Thus, this step recites a mental process.
This judicial exception is not integrated into a practical application because there are no additional elements in the claim beyond the abstract idea that integrate the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element, or combination of additional elements that adds an inventive concept to the claim.  For this reason, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “determining a piece of road condition information representing a road condition, using a front end air moisture value representing an air moisture at a front end of a vehicle and using a rear end air moisture value representing an air moisture at a rear end of the vehicle” however, based on the currently provided claim language, it is unclear how the road condition is determined and therefore claim 1 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how the claimed “front end air moisture value” and “rear end air moisture value” are utilized in determining a road condition.  Additionally, it is unclear how the method step is executed, as there is no claimed element (i.e. particular machine) currently provided for executing the claimed method, and further, given the broadest reasonable interpretation of the currently provided claim language, it is reasonably construed wherein the method may be performed via mental observation and/or calculation, and as such, claim 1 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-7, these claims are dependent upon independent claim 1, and therefore the claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant provides the claim limitation, “wherein the piece of road condition information is further determined using a correction factor for the rear end air moisture value, and/or for the front end air moisture value, the correction factor being adjusted when the front end air moisture value indicates a higher air moisture than the rear end air moisture value” however, based on the currently provided claim language, it is unclear what the metes and bounds regarding “a correction factor” encompass and therefore claim 7 is rendered indefinite.  Additionally, based on said currently provided claim language, it is unclear how the claimed “correction factor” is utilized to determine a piece of road condition information. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 8, Applicant provides the claim limitation, “determine a piece of road condition information representing a road condition, using a front end air moisture value representing an air moisture at a front end of a vehicle and using a rear end air moisture value representing an air moisture at a rear end of the vehicle” however, based on the currently provided claim language, it is unclear how the road condition is determined and therefore claim 8 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how the claimed “front end air moisture value” and “rear end air moisture value” are utilized in determining a road condition.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 9, Applicant provides the claim limitation, “determining a piece of road condition information representing a road condition, using a front end air moisture value representing an air moisture at a front end of a vehicle and using a rear end air moisture value representing an air moisture at a rear end of the vehicle” however, based on the currently provided claim language, it is unclear how the road condition is determined and therefore claim 9 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how the claimed “front end air moisture value” and “rear end air moisture value” are utilized in determining a road condition.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC § 101 & 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al (US 2015/0046071 A1, hereinafter Clarke).
Regarding claim 1, Clarke discloses a method for identifying a road condition, comprising: 
determining a piece of road condition information representing a road condition, using a front end air moisture value representing an air moisture at a front end of a vehicle and using a rear end air moisture value representing an air moisture at a rear end of the vehicle (Figure 1; at least as in paragraphs 0046-0050, wherein sensors 14, 15 are provided on the front end and rear end of the vehicle, respectively, and are utilized to detect the presence and/or absence of water on the surface (i.e. road condition) below a vehicle).
Regarding claim 2, Clarke further discloses wherein the road condition is determined to be moist when the rear end air moisture value is greater than the front end air moisture value (Figures 1-3b; at least as in paragraphs 0046-0050 and 0060-0067, wherein varying water depth values are determined to identify water and/or wading conditions).
Regarding claim 3, Clarke further discloses wherein the road condition is determined to be dry when the rear end air moisture value and the front end air moisture value are approximately equal to each other and each of the rear end air moister value and the front end air moisture value represent an air moisture of less than 100% (Figures 1-3b; at least as in paragraphs 0046-0050 and 0060-0067, wherein water/wading conditions of the surface are detected).
Regarding claim 4, Clarke further discloses wherein the road condition is determined to be moist when the front end air moisture value represents approximately 100% air moisture and the rear end air moisture value represents approximately 100% air moisture (Figures 1-3b; at least as in paragraphs 0046-0050 and 0060-0067, wherein water/wading conditions of the surface are detected).
Regarding claim 5, Clarke further discloses wherein the front end air moisture value is determined using at least one ultrasonic sensor (Figure 1, sensor 14; Figures 2-3b, sensor 114) situated at the front end of the vehicle, and/or the rear end air moisture value is determined using at least one ultrasonic sensor (Figure 1, sensor 15; Figures 2-3b, sensor 115) situated at the rear end of the vehicle (Figures 1-3b; paragraphs 0046-0050 and 0060, specifically regarding sensors 14, 15 as shown in at least Figure 1, and sensors 114, 115 as shown in Figures 2-3b).
Regarding claim 6, Clarke further discloses wherein the front end air moisture value is determined using an air moisture sensor (Figure 1, sensor 14; Figures 2-3b, sensor 114) situated at the front end of the vehicle, and/or the rear end air moisture value is determined using an air moisture sensor (Figure 1, sensor 15; Figures 2-3b, sensor 115) situated at the rear end of the vehicle (Figures 1-3b; paragraphs 0046-0050 
Regarding claim 7, Clarke further discloses wherein the piece of road condition information is further determined using a correction factor for the rear end air moisture value, and/or for the front end air moisture value, the correction factor being adjusted when the front end air moisture value indicates a higher air moisture than the rear end air moisture value (Figures 1-3b; at least as in paragraphs 0046-0050 and 0060-0067).
Regarding claim 8, Clarke discloses a device configured to identify a road condition, the device configured to: 
determine a piece of road condition information representing a road condition, using a front end air moisture value representing an air moisture at a front end of a vehicle and using a rear end air moisture value representing an air moisture at a rear end of the vehicle (Figure 1; at least as in paragraphs 0046-0050, wherein sensors 14, 15 are provided on the front end and rear end of the vehicle, respectively, and are utilized to detect the presence and/or absence of water on the surface (i.e. road condition) below a vehicle).
Regarding claim 9, Clarke discloses a non-transitory machine-readable memory medium on which is stored a computer program product for identifying a road condition, the computer program product, when executed by a computer, causing the computer to perform: 
determining a piece of road condition information representing a road condition, using a front end air moisture value representing an air moisture at a front end of a vehicle and using a rear end air moisture value representing an air moisture at a rear .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664